                Case 4:19-cr-00222-JD Document 27 Filed 08/13/20 Page 1 of 3



 1   DORON WEINBERG
     LAW OFFICES OF DORON WEINBERG
 2   523 Octavia Street
     San Francisco, CA 94102
 3   Telephone: (415) 431-3472
     Cell: (415) 269-0405
 4   Email: doronweinberg@aol.com

 5   Attorney for Defendant
     MIN JIN ZHAO
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,           )               CASE NO. CR-19-00222 JD
11                                       )
                 Plaintiff,              )               STIPULATION TO CONTINUE
12                                       )               DATE FOR HEARING;
                                         )
13         vs.                           )               (PROPOSED) ORDER
                                         )
14   MIN JIN ZHAO,                       )
                                         )
15               Defendants.             )
     ___________________________________ )
16

17          IT IS HEREBY STIPULATED by and between plaintiff United States of America

18   through Assistant United States Attorney Abraham Fine, and defendant Min Jin Zhao through his

19   counsel Doron Weinberg, that the hearing presently set for August 19, 2020, for defendant to

20   enter his plea, be continued to October 7, 2020 at 10:30 a.m.

21          The continuance is required because defendant Zhao’s 90-year-old mother passed away

22   on July 30, 2020. As a result of his mother’s death, defendant has been unavailable to confer

23   with counsel during this time of grieving.

24
     ___________________________________________
25   Stipulation to Continue Hearing;
     (Proposed) Order (Case No. CR-19-00222 JD)
26                                                   1
                Case 4:19-cr-00222-JD Document 27 Filed 08/13/20 Page 2 of 3



 1          IT IS FURTHER STIPULATED that, pursuant to 18 U.S.C. 3161(h)(7)(A) and (B), the

 2   time from August 19, 2020 to and including October 7, 2020 may be excluded in computing the

 3   time within which trial in this matter must commence on the ground that the ends of justice

 4   served by taking such action outweigh the best interest of the public and the defendant in a

 5   speedy trial, in that failure to grant a continuance would deny counsel the reasonable time

 6   necessary for effective preparation, taking into account the exercise of due diligence.

 7   IT IS SO STIPULATED:

 8
     Dated: August 11, 2020                        Respectfully submitted,
 9
                                                   LAW OFFICES OF DORON WEINBERG
10
                                                   /s/ Doron Weinberg
11                                                 DORON WEINBERG
                                                   Attorney for Defendant
12                                                 MIN JIN ZHAO

13
     Dated: August 11, 2020                        DAVID L. ANDERSON
14                                                 UNITED STATES ATTORNEY

15
                                              By: /s/ Abraham Fine
16                                                ABRAHAM FINE
                                                  Assistant United States Attorney
17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24
     ___________________________________________
25   Stipulation to Continue Hearing;
     (Proposed) Order (Case No. CR-19-00222 JD)
26                                                    2
               Case 4:19-cr-00222-JD Document 27 Filed 08/13/20 Page 3 of 3



 1                                       (PROPOSED) ORDER

 2          Good cause appearing, IT IS HEREBY ORDERED that the hearing presently scheduled

 3   for the entry of plea by defendant Min Jin Zhao is continued to October 7, 2020 at 10:30 a.m.

 4          IT IS FURTHER ORDERED that good cause being shown, time is excluded in this

 5   matter from August 19, 2020 to October 7, 2020.
                                                                    ISTRIC
                                                               TES D      TC
                                                             TA
 6




                                                                                             O
                                                         S




                                                                                              U
                                                       ED
 7




                                                                                               RT
                                                                             D
     Dated: 8/13/2020                                                RDERE



                                                   UNIT
                                                 ________________________________________
                                                                   O
                                                              S O
 8                                                      IT IS JOHN DONATO
                                                 HONORABLE




                                                                                                     R NIA
                                                 Judge, U.S. District Court
 9                                               Northern District of California
                                                                                            to
                                                   NO                         me   s Dona
                                                                 J u d ge J a




                                                                                                     FO
10                                                  RT




                                                                                                 LI
                                                            ER
                                                         H




                                                                                                 A
11                                                               N                               C
                                                                                   F
                                                                     D IS T IC T O
                                                                           R
12

13

14

15

16

17

18

19

20

21

22

23

24
     ___________________________________________
25   Stipulation to Continue Hearing;
     (Proposed) Order (Case No. CR-19-00222 JD)
26                                                   3
